Title: From Alexander Hamilton to Gouverneur Morris, [7 April 1784]
From: Hamilton, Alexander
To: Morris, Gouverneur


[New York, April 7, 1784]
Pardon me My Dr. Sir for not sooner having obeyed your orders with respect to the inclosed. I part with it reluctantly; for that is so rare an article, that when we get so much of it in so small a compass we can not easily consent to be dispossessed of it.

I am very happy to hear of the union of your two banks; for you will believe me when I tell you, that on more deliberate consideration, I was led to view the competition in a different light from that in which it at first struck me. I had no doubt that it was against the interests of the proprietors; but on a super[fi]cial view I perceived benefits to the community which on a more close inspection I found were not real.
You well call our proceedings here strange doings; if some folks were paid to counteract the prosperity of the state, they could not take more effectual measures than they do. But it is in vain to attempt to kick against the Pricks.
Discrimination bills—Partial taxes—schemes to engross public property in the hands of those who have present power—to banish the real wealth of the state and substitute paper bubbles are the only dishes that suit the public palate at this time.
Permit me to ask your opinion on a point of importance to the NY bank—the best mode of receiving and paying out Gold. I am aware of the evils of that which has been practiced upon in Philadelphia—weighing it in quantities—but I cannot satisfy myself about a substitute; unless there could be a coinage.
Favour me with your sentiments on this subject as soon as you can.
Believe me with equal warmth and sincerity. Yrs.
AH
N YorkApril 7. 1784
G Morris Esqr
